Citation Nr: 1823135	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  09-25 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran served in the United States Army Reserve, to include a period of active duty for training (ACDUTRA) from February 1984 to June 1984 and a period of active duty from October 2004 to December 2005.

The case comes before the Board of Veteran's Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran requested a hearing before the Board at the RO in his July 2009 substantive appeal.  A hearing was scheduled in April 2015; however, he did not report for that hearing, and has not requested the hearing be rescheduled, nor has he provided good cause.  

In July 2015 and March 2017, the Board remanded this matter for further development.  In November 2017, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).


FINDING OF FACT

The preponderance of the evidence of record is against a finding that the Veteran's hypertension had an onset in active service, is otherwise related to active service or to his service-connected PTSD, on either a causation or aggravation basis.


CONCLUSION OF LAW

Hypertension was not incurred in service, may not be presumed to have been so incurred, and is not proximately due to or the result, or aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.310 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in January 2008.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records.  VA has not been able to locate the Veteran's service treatment records (STRs), other than his October 2004 pre-deployment and December 2005 post-deployment health assessments.  In such situations, where STRs are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Case law does not lower the legal standard for proving a service connection claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  There is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  However, with regard to the missing STRs, the Board notes that in his substantive appeal, the Veteran stated he felt his current condition of hypertension was directly caused by his service-connected PTSD.  He stated he understood he did not have a diagnosed condition of hypertension while in service or within one year following service.  Thus, even if STRs were available, it is not clear that they would shed any further light on this matter.  The Board also notes that although the VA examination s obtained were found to be inadequate, a VHA opinion was obtained in January 2018.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained.  Neither he nor his representative identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  

Neither the Veteran nor his representative raised any issues with the duty to notify or assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Factual Background and Analysis

The Veteran is seeking service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

The competent medical evidence of record shows that the Veteran has a current diagnosis of hypertension.  

As noted above, VA has not been able to locate the Veteran's STRs, other than his October 2004 pre-deployment assessment which was unremarkable and he was determined deployable, and his December 2005 post-deployment health assessment in which he reported he experienced symptoms of chest pain and pressure during deployment.

Post-service treatment records showed the Veteran was assessed with hypertension and started taking medication in February 2009. 

Several VA examinations were obtained in this matter, including in May 2008, February 2014, February 2016, and May 2017, however, these were found to be inadequate, and in November 2017, the Board sought a Veterans Health Administration (VHA) opinion to address the discrepancies in the VA examinations.  

In January 2018, a VHA examiner opined that the Veteran's hypertension was unrelated to his military service.  The examiner found no evidence that the Veteran had hypertension in service, or for some time afterward, concluding that the record supported his opinion that it was significantly less than 50 percent likely that hypertension had its onset in service.  The examiner also indicated that because the Veteran did not have hypertension in service, it was impossible that the complaint of chest pain and pressure that he made in his December 2005 post-deployment health assessment was related to his later diagnosis of hypertension.  The examiner opined that the Veteran's hypertension was not caused or aggravated by his diagnosis of PTSD, noting review of the literature found through Pub Med regarding a connection of hypertension and PTSD.  The examiner indicated that while there was a reported relationship between the two, there was insufficient evidence to say that PTSD causes or exacerbates hypertension, noting that the studies are observational and subject to bias, and that generally observational studies cannot establish cause and effect.  The examiner indicated it would be speculative, given the state of medical knowledge, to say that PTSD causes hypertension, and opined that there was less than a 50 percent chance that the Veteran's hypertension was either caused or aggravated by his service-connected PTSD.  Finally, the examiner noted that essential hypertension is extremely common, and that according to the CDC (Centers for Disease Control), approximately 30 percent of adults have hypertension with the incidence increasing with age.  The examiner also noted that the Veteran had a diagnosis of obesity and a family history of heart disease.  The examiner also opined that the Veteran would have developed hypertension even if he had never served in the military or developed PTSD.

What is missing from the record is competent evidence showing that the Veteran's hypertension might be related to a service-connected disability, on either a causation or aggravation basis.  As noted above, a VHA examiner provided an opinion that the Veteran's hypertension was not related to his PTSD.  The Board finds the examiner's opinion to be probative and persuasive as it is definitive, and supported by adequate rationale and the Veteran's medical history.  Moreover, the Veteran has not submitted or identified any medical opinion/evidence to the contrary.  The Board also notes that it has not been the Veteran's contention that his hypertension is related to or had an onset in service, rather, the Veteran essentially contends that his hypertension was a result of his PTSD.  Nonetheless, the Board notes the preponderance of the competent evidence of records is also against service connection on a direct basis as there is no competent medical evidence supporting a link between the Veteran's hypertension and service. 

The Board has carefully considered the statements and contentions of the Veteran, but finds that the weight of the competent medical evidence is contrary to those contentions.  Although he is capable of describing the history in this case as well as any symptoms, his statements cannot serve to address questions of causation or aggravation, because those are medical questions beyond the purview of lay knowledge.  See Kahana v. Shinseki, supra; see also Jandreau v. Nicholson, supra. 

The preponderance of the evidence is therefore against the claim, on both a direct basis and as secondary to service-connected disability.  The benefit-of-the-doubt rule does not apply, and the claim for service connection for hypertension must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for hypertension is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


